EXHIBIT 99.1 Britton & Koontz Capital Corporation 500 Main Street 601-445-5576 P O Box 1407 601-445-2481Fax Natchez, MS39121 http://www.bkbank.com, corporate@bkbank.com FOR IMMEDIATE RELEASE: FOR MORE INFORMATION: January 25, 2007 W. Page Ogden, President & CEO (Nasdaq - BKBK) William M. Salters, Treasurer & CFO BRITTON & KOONTZ CAPITAL REPORTS 2 Natchez, Mississippi – The Board of Directors of Britton & Koontz Capital Corporation (Nasdaq: BKBK, "B&K Capital" or "the Company") today reported net income for the quarter ended December 31, 2007, of $964 thousand, or $.46 per basic and diluted share, compared to $854 thousand, or $.40 per basic and diluted share, for the fourth quarter of 2006.Net income for 2007 was $3.0 million, or $1.42 per basic and diluted share, compared to $3.6 million, or $1.69 per basic and diluted share, for 2006.The annualized returns on average assets and equity at December 31, 2007, were .82% and 8.80%, respectively, compared to .95% and 11.10% for 2006. Net interest income decreased 4% during the fourth quarter of 2007 compared to the fourth quarter of 2006, while net interest margin decreased to 3.68% from 3.78% during the same period.Net interest income decreased 1% for the year ended December 31, 2007, to $13.3 million compared to the same period in 2006 while net interest margin increased during this period from 3.78% to 3.82%.The reduction of net interest income for the year ended December 31, 2007, was due primarily to lower volumes of earning assets as average loan volumes fell $5 million compared to 2006.Net interest income decreased by $340 thousand due to lower volume; this decrease was partially offset by the increase in net interest margin which increased net interest income by $178 thousand. Non-interest income for the quarter and year ended December 31, 2007, was $964 thousand and $2.2 million, respectively, compared to $639 thousand and $2.5 million for the same periods in 2006.The increase for the quarter ended December 31, 2007, was primarily due to market changes as the fair value of the Company’s investment trading portfolio increased contributing to gains posted during the quarter.Other factors include higher service charges on deposit accounts, offset by reduced gains on sales of mortgage originations in the secondary market.The decrease for the year ended December 31, 2007, was related to losses in the investment securities portfolio from sales of securities earlier in the year.These securities losses were offset by the previously mentioned gains from marking the investment trading portfolio to market, service charges on deposit accounts and increased revenue on networking arrangements. Non-interest expense for the quarter and year ended December 31, 2007, was $2.7 and $11.3 million, respectively, compared to $2.6 and $10.7 million for the comparable periods in 2006.The fourth quarter increase of $157 thousand was due primarily to higher personnel costs.The increase for the twelve months ended December 31, 2007, was due primarily to higher personnel costs and expenses related to other real estate. Net charge-offs as a percentage of average loans was .15% at December 31, 2007, compared to .21% at December 31, 2006.The Company added $440 thousand to its allowance for probable loan losses in 2007, which offset the net charge-offs of $353 thousand for the year.The ratio of the allowance for probable loan losses to total loans was 1.09% at December 31, 2007, compared to .96% at December 31, 2006. Since December 31, 2006, total assets decreased $973 thousand to $368 million at December 31, 2007.The change is due primarily to an $18 million increase in investment securities to $126 million offset by a decrease of $20 million in loans which ended the year at $221 million.The Company sells primarily all of its 1-4 family loans in the secondary market which has the effect of substantially decreasing the residential mortgage portfolio.This decrease represented approximately 60% of the decrease in total loans.Total deposits decreased $7 million to $246 million at December 31, 2007, compared to $253 million as of December 31, 2006.The decline in deposits was primarily due to the loss of public funds and special promotion CD’s, which are considered non-core deposits.Deposits that the Company considers core increased over $2 million in 2007. Britton
